Case 7:17-cv-00799-VB Document 104-1 Filed 02/18/20 ase. H. OF rere
[ise pocuM
PRELBCPAGSNIR Aus

bot ee

        

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

COURCHEVEL 1850 LLC,
7:17-CV-00799-VLB
Plaintiff,
- against -
JUDGMENT

MIGUEL ESPINOSA a/k/a MIGUEL ESPINOZA,
PERLA ESPINOSA, FREEWAY GROUP INC., 4
LAFAYETTE REALTY LLC and WISDOM EQUITIES
LLC,

Defendants,
x

 

This action having been commenced on February 2, 2017, and Defendant-Intervenors 4
Lafayette Realty LLC and Wisdom Equities LLC having intervened by So-Ordered Stipulation on
September 25, 2018, and asserted Counterclaims against Plaintiff, and the said Defendant-
Intervenors’ motion for summary judgment, pursuant to Fed. R. Civ. P, 56, on their Counterclaims
for rescission for failure of consideration, breach of contract and unjust enrichment having been
granted by Opinion and Order, dated February 10, 2020 and entered on February 11, 2020, it
hereby is

ORDERED, ADJUDGED AND DECREED, that Defendant-Intervenors 4 Lafayette
Realty LLC and Wisdom Equities LLC are entitled to judgment against Plaintiff Courchevel 1850
LLC in the liquidated amount of $320,000.00, together with prejudgment interest in the amount of

LAG £64.04 H 366 GL4,04, wy
$454604.20 at 9% per annum from July 18, 2018, amounting in all to $365-604-20, and‘that the
Clerk of the Court shall enter Judgment for Defendant-Intervenors and against Plaintiff in the

J 366, 764,04 Ws
amount of $365,604.20, -together with post-judgment interest in accordance with 28 U.S.C. §

1961(a).
Dated: White Plains, New York eed
February —,2020

M argh 3 2020 Hon. Vincent L. Briccetti, U.S.D.J.
?

 
